Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 2 “an Radio frequency identification” should be --a Radio frequency identification-- to correct a typo.
In claim 2, lines 13-14 “comprising multi-source electromagnetic interference parameter features by using actual RFID sensing performance testing data” should be --comprising multi-source electromagnetic interference parameter features obtained by using actual RFID sensing performance testing data-- for better clarity.
In claim 7, lines 5-6, “the Internet-of-things environmental parameters comprises a density parameter, a geometry parameter, an attenuation parameter, and a radiation parameter” has been recited in claim 1 already. It is a duplicate limitation and should be deleted from claim 7.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

It is noted: “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.” MPEP 2163.03 (V) (emphasis added).

Regarding claim 1, it recites “a multi-feature fusion sensing model establishment, which models a multi-feature fusion sensing model by the processor for an RFID sensing process by the processor analyzing the consensus factors, comprises a modeling simulation, a ray tracing, a time-frequency testing, and a channel model establishment, and combined with an electromagnetic wave transmission mechanism and multi-feature fusion parameters, derives and obtains a global signal transfer function of electromagnetic waves when transmitted through various paths, wherein the multi-feature fusion parameters comprise a time domain feature, an energy domain feature, a frequency domain feature, and a spatial domain feature.” However, the disclosure fails to sufficiently show that the inventions, at the time the application was filed, had possession of the claimed invention, as discussed below.
First, the claim indicates that multi-feature fusion sensing model is modeled by “analyzing the consensus factors” in line 10. However, the disclosure does not provide any example how the consensus factors are used in modeling the multi-feature fusion sensing model. For example, the disclosure does not describe or provide examples how each of the consensus factors affects the multi-feature fusion sensing model; how to analyze the consensus factors; and how to establish the multi-feature fusion sensing model based on the analysis. The specification provides no mathematical expression or formula to show the relationship between the model and the consensus factors. There is no sufficient disclosure to show how to quantitatively or mathematically modeling the multi-feature fusion sensing model by analyzing the consensus factors. Moreover, there is no sufficient disclosure or example of what the multi-feature fusion sensing model looks like. Consequently, the disclosure fails to provide sufficient supports for modeling a multi-feature fusion sensing model for an RFID sensing process by analyzing the consensus factors as claimed.
Second, the claim indicates that the multi-feature fusion sensing model establishment comprises “a modeling simulation” in line 10. Specification [0009] describes “modeling simulation” as “modeling and measuring a dynamic scene, defining different electromagnetic wave paths in a geometric feature model, configuring reasonable physical model parameters for different paths, and constructing an equivalent physical model” without giving any examples of the “geometric feature model,” “reasonable physical model parameters,” and “equivalent physical model.” They are stated in high-level concepts without a mathematical expression or formula. There are no examples of the dynamic scene and what parameters or quantities are actually modeled and measured when modeling and measuring the dynamic scene. Therefore, the disclosure fails to provide sufficient supports for how to perform “modeling simulation” as claimed. 
	Third, the claim indicates that the multi-feature fusion sensing model establishment comprises “a time-frequency testing” in line 11.  Specification [0011] describes the time-frequency testing including considering time-frequency joint statistical characteristics of an RFID electromagnetic signal, modeling and measuring a dynamic scene, sufficiently considering multiple parameters including propagation characteristics, an antenna type, and an actual scene, analyzing a radiation efficiency, an antenna gain, and a characteristic mode of a tag antenna, and obtaining a raw level sample data set of electromagnetic signals by transforming radio frequency data of a bottom-layer polar coordinate system. However, they are disclosed as high-level concepts without examples. For example, the specification does not sufficiently show how to “[consider] time-frequency joint statistical characteristics of an RFID electromagnetic signal” and what the “time-frequency joint statistical characteristics” actually are. It also fails to show how to “sufficiently [consider] multiple parameters including propagation characteristics, an antenna type, and an actual scene” and “[analyze] a radiation efficiency, an antenna gain, and a characteristic mode of a tag antenna.” As a result, the disclosure fails to provide sufficient supports for how to perform a time-frequency testing as claimed.
	Fourth, the claim indicates that the multi-feature fusion sensing model establishment comprises “a channel model establishment” in line 11. Specification [0011] describes that the channel model “derives and improves small-scale fading models including pure Doppler, Rayleigh, Rician, flat, Nakagami, lognonnal, and Suzuki, and meanwhile, considers a complex scattering mechanism and models fading signals superimposed at a receiving end by multipath components of different amplitudes, phases, and delays.” It explains what the channel model can do but fails to show what the channel model is or how to stablish it. The specification further describes that, “[b]ased on assumptions, a mathematical model is used to approximate wireless channel characteristics, and a tag position, a spatial domain direction, a frequency, a bandwidth, and a power parameter are respectively optimized by improved methods,” without disclosing what the channel model or the mathematical model is. As a result, the disclosure fails to provide sufficient supports for how to perform a channel model establishment as claimed.
	Fifth, the claim indicates that the multi-feature fusion sensing model establishment derives and obtains “a global signal transfer function of electromagnetic waves when transmitted through various paths” by combining with “an electromagnetic wave transmission mechanism and multi-feature fusion parameters,” “wherein the multi-feature fusion parameters comprise a time domain feature, an energy domain feature, a frequency domain feature, and a spatial domain feature” in lines 11-16. Specification [0010] describes a signal transfer function G (F, d) in relation to “ray tracing.” Specification [0012] describes a global signal transfer function including “determining key parameters of a system channel statistical model and a link budget model in an RFID sensing process, optimizing a sensing model modeling method, deducing a global signal transfer function and an energy loss model of electromagnetic waves in a complex Internet-of-things environment, enhancing a complex event processing capacity in a multi-context sensing environment, and analyzing in depth internal relevance of RFID sensing impact factors in a complex Internet-of-things scene. However, they are described in high-level concepts without examples or mathematical expressions. For example, it does not show what the key parameters of a system channel statistical model are and what the system channel statistical model is. The specification does not show how the key parameters are determined, and how to “[optimize] a sensing model modeling method, [deduce] a global signal transfer function and an energy loss model of electromagnetic waves in a complex Internet-of-things environment. Furthermore, it does not show what the “time domain feature,” the “energy domain feature,”  the “frequency domain feature,” and the  “spatial domain feature” are. There are no examples of a mathematical expression of the global signal transfer function in relation to the multi-feature fusion parameters and there are no examples or explanations of how each of the multi-feature fusion parameters is used (i.e., combined) to derive and obtain the global signal transfer function. As a result, the disclosure fails to provide sufficient supports for how to derive and obtain a global signal transfer function as claimed.

	Further regarding claim 1, it recites “an Internet-of-things environmental parameter inversion, which applies newly-added RFID sensing information to an environment spatio-temporal changeable adaptive element iteration method to form the Internet-of-things environmental parameter inversion by the processor, wherein the Internet-of-things environmental parameters comprise a density parameter, a geometry parameter, an attenuation parameter, and a radiation parameter.” Specification [0013] describes an objective function f(x) containing the term si(x) which is “a residual function representing a difference between a radio frequency sensing measurement data and a forward model calculation data.” However, it does not show what the forward model calculation data is. One possible function for the forward model calculation data is the received signal r(t) (see [0010]). However, r(t) is not a function of x (i.e., density, geometry, attenuation, and radiation). The other possible function for the forward model is G (f, d) (see [0010]). Similarly, it is not a function of x. As result, the disclosure fails to provide sufficient supports for how to apply newly-added RFID sensing information to an environment spatio-temporal changeable adaptive element iteration method to form the Internet-of-things environmental parameter inversion as claimed.
	
	Further regarding claim 1, it recites “an adaptive element iteration, which derives an error functional between a sensing measured data and a forward simulation data, gives relevant macro statistical performance function and cost function, determines an objective function of an evaluation model, solves a minimization problem of the error functional by iteration using a generalized nonlinear method, inversely deduces a target state parameter to obtain an Internet-of-things environmental parameter component, and forms a closed-loop environmental parameter evaluation, wherein it is determined whether the established model has a standard solution, and if not, the model is modified through further abstraction to transform it into a standard model, or a standard model solution is modified.”
	First, “an error functional between a sensing measured data and a forward simulation data” is not sufficiently disclosed. Specification [0013] describes a residual function si(x) representing a difference between a radio frequency sensing measurement data and a forward model calculation data, but it fails to show how the forward model calculation data (i.e., forward simulation data) is obtained with respect to the environmental parameter x. On the other hand, specification [0015] describes performing calculation and determination based on an error estimator as min             
                E
                (
                
                    
                        x
                    
                    
                        k
                    
                
                -
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
                )
                
                    
                        (
                        
                            
                                x
                            
                            
                                k
                            
                        
                        -
                        
                            
                                
                                    
                                        x
                                    
                                    ^
                                
                            
                            
                                k
                            
                        
                        )
                    
                    
                        H
                    
                
            
         by a measurement equation yk=h(xk)+μk and a global transfer function to form an inversion of an Internet-of-things environmental parameter. However, there are no explanations of what             
                
                    
                        x
                    
                    
                        k
                    
                
                 
            
        ,             
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
            
        , h(xk), and μk are. Even if             
                
                    
                        x
                    
                    
                        k
                    
                
                 
            
        represents the sensing measured data and             
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
            
         represents the forward simulation data, the specification shows no mathematical formulas or examples of how the             
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
            
         is derived from the environmental parameters xi. The specification does not explain what exactly the “sensing measured data” is. It could be a temperature, a pressure, a voltage, a resistance, or any other measurable parameter. The specification does not explain what the global transfer function is. Even if it is the G(f, d) function (see [0010]), the expression of G(f, d) in [0010] does not sufficiently explain how the function is mathematically related to the environmental parameters x. As a result, the disclosure fails to provide sufficient supports for how to derive an error functional as claimed.
	Second, the specification fails to provide sufficient supports for what the relevant macro statistical performance function and cost function are.
	Third, the specification fails to provide sufficient supports for how to determine whether the established model has a standard solution, or what is considered a standard solution. It also fails to provide sufficient supports for what the standard model is.

Further regarding claim 1, it recites “acquires consensus factors by a processor in an Internet-of-things environment” in line 4-5, “models a multi- feature fusion sensing model by the processor for an RFID sensing process by the processor analyzing the consensus factors” in lines 8-10, “applies newly- added RFID sensing information to an environment spatio-temporal changeable adaptive element iteration method to form the Internet-of-things environmental parameter inversion by the processor” in lines 17-20, and “derives an error functional between a sensing measured data and a forward simulation data by the processor” in lines 23-24. The specification fails to provide sufficient supports that the above indicated actions are performed by the processor as claimed.

Besides all reasons discussed above regarding claim 1, as indicated in specification [0004], research in the field of the invention is limited. Considering the disclosure in combination with the factors of the limited field that is not well-researched or understood, the level of skill in the art, and predictability in the art, one of ordinary skill in the art would not be conveyed that the inventors, at the time the application was filed, had possession of the claimed invention.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “wherein it is determined whether the established model has a standard solution” in lines 29-30. It is unclear what “a standard solution” is, when viewed in light of the specification. 

	Regarding claim 2, it recites “the consensus factors … comprises… the medium, studying an effect of a multi-media environment on a sensing performance of an RFID tag.” It is unclear whether “the medium” includes “an effect of a multi-media environment on a sensing performance of an RFID tag” or “the medium” is a result of studying an effect of a multi-media environment on a sensing performance of an RFID tag. For examination purpose, it is interpreted as --the medium, including an effect of a multi-media environment on a sensing performance of an RFID tag--.
	
	Regarding claim 7,  Sn needs to be defined in the claim.

	Regarding claim 9 (mistaken as claim 8 in prior Office action), the E expression,             
                
                    
                        x
                    
                    
                        k
                    
                
            
         ,             
                
                    
                        
                            
                                x
                            
                            ^
                        
                    
                    
                        k
                    
                
            
         h((xk), μk, and H need to be defined in the claim.

	Regarding claim 10 (mistaken as claim 9 in prior Office action),             
                
                    
                        η
                    
                    
                        k
                    
                
            
         needs to be defined in the claim.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “a multi-feature fusion sensing model establishment” to the end of the claim (excluding “by the processor” limitations). These limitations are mental processes – concepts performed in the human mind (or with a pen and paper) and mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. Note that the step of model establishment is recited at a conceptual level that can be performed as a mental process. The modeling, models, or transfer function can be mathematical relations. Similarly, the steps of inversion and iteration are recited at a conceptual level that can be performed by a mental process or in combination with mathematical relations. The “time-frequency testing” may involves measuring a dynamic scene (see specification [0011]). However, there are no details disclosed to show that the measuring cannot be a mental process, such as observing the dynamic scene. In fact, there are no details about what the dynamic scene is and what parameters are actually measured or how they are measured.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “a consensus factor acquisition, which acquires consensus factors by a processor in an Internet-of-things environment comprising a spatial geometry, a multipath effect, a medium, an electromagnetic interference, a small-scale fading, and an environmental parameter” and various “by the processor” limitations.   However, the acquisition step is an “insignificant extra-solution activity to the judicial exception,” recited at a high level of generality, to collect the data for the abstract idea. The various “by the processor” limitations are recited to invoke a connectional computer component to perform conventional computer functions. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “acquisition” step is recited at a high level of generality and is an insignificant extra-solution activity to collect data for the abstract idea. The “processor” is invoked for its conventional computer functionalities. Consequently, the claim is directed to a judicial exception without significantly more. 

Dependent claims 2-10 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Response to Arguments
6.	Regarding rejections under 35 USC 112(a), Applicant argued:
	1. Regarding claim 1 
	a.  First, the claim indicates that multi-feature fusion sensing model is modeled… 
	In response, the Applicant submit that according to the specification of the present application, the people having ordinary skill in the art can know that consensus factors include: spatial geometry, multipath effect, medium, electromagnetic interference, small-scale fading, environmental parameters. Moreover, considering the effect of direct radiation, refraction, diffraction, scattering, absorption, and polarization on electromagnetic waves, optimizing a wireless sensing path of a radio frequency tag, and performing accuracy analysis on information of each path to a receiving point (from para. [0031]), deriving the effect of spatial location and mobility on multipath signal path loss. 
	Aiming at the bottleneck of fast time-varying and multi-dimensional RFID sensing parameter feature extraction, dynamic sensing analysis of spatial features, frequency offset and rate of change analysis of dense tags, and analysis of multi-media influencing factors are carried out. 
	By analyzing the effect of the spatial geometry U 11, the multipath effect U12, the medium U13, the electromagnetic interference U14, the small-scale fading U15, and the environmental parameter U16 on a sensing process of a radio frequency tag, sensing parameters including a working frequency, a received power, a radiant power, a ray path, a delay spread, and a path loss are studied. (para. [0027]) 
	So as to base on the RFID multi-feature fusion sensing model of the disclosure, from the multipath propagation mechanism of electromagnetic waves, the global signal transfer function of REID sensing is analyzed and derived, the multi-feature fusion sensing model is established.
	
	The Examiner respectfully submits that Applicant pointed to PGPUB [0031] and [0027] (i.e., [0027] and [0023] of original specification) and argued that by analyzing the effect of the spatial geometry U 11, the multipath effect U12, the medium U13, the electromagnetic interference U14, the small-scale fading U15, and the environmental parameter U16 (i.e., consensus factors) on a sensing process of a radio frequency tag, sensing parameters including a working frequency, a received power, a radiant power, a ray path, a delay spread, and a path loss are studied; and so as to base on the RFID multi-feature fusion sensing model of the disclosure, from the multipath propagation mechanism of electromagnetic waves, the global signal transfer function of REID sensing is analyzed and derived, the multi-feature fusion sensing model is established. However, Applicant still fails to indicate where in the specification provides sufficient disclosure about how to establish the multi-feature fusion sensing model by analyzing (the effects of) the consensus factors, and what the multi-feature fusion sensing model looks like. As indicated in the rejection above, an original claim may lack written description support when “the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.” See MPEP 2163.03 (V). In addition, as indicated in specification [0004], research in the field of the invention is limited. Considering the disclosure in combination with the factors of the limited field that is not well-researched or understood, the level of skill in the art, and predictability in the art, one of ordinary skill in the art would not be conveyed that the inventors, at the time the application was filed, had possession of the claimed invention.

7.	Applicant argued: 
	b.  Second, the claim indicates that the multi-feature fusion sensing model…
	In response, the Applicant submit that according to the specification of the present application, the people having ordinary skill in the art can know that based on ray tracing method and polarization diversity theory, the multipath information of electromagnetic waves is quantified, and the wireless sensing path of radio frequency tags is optimized. By analyzing the influence of spatial geometric characteristics, medium, interference, and small-scale fading on the sensing process of RFID tags. 
	Sensing parameters such as operating frequency, received power, radiated power, ray path, delay spread, and path loss are tested. The path loss model of dynamic geometric features, the signal transfer function G (f, d) of electromagnetic waves when transmitted through various paths is described as: … The effects of operating frequency, geometric parameters, antenna height, and tag position on path loss arc analyzed, and the effect of scattering paths on the received signal is considered.
 
	The Examiner respectfully submits that Applicant’s arguments fail to point out where in the specification provides sufficient supports for how to perform model simulation, particularly about what the “geometric feature model,” “reasonable physical model parameters,” and “equivalent physical model” (in view of specification [0009]) are.
 
8.	Applicant argued: 
	c.  Third, the claim indicates that the multi-feature fusion sensing model…
	In response, the Applicant submit that according to the specification, which recites G3(f, da) and G4(f, ds) respectively represent transfer functions of the diffraction and scattering paths in line 13-14… wherein G3(f, dda), G4(f, ds) denote the transfer functions of diffraction and scattering paths, respectively. f is the frequency of the electromagnetic wave, P3r is the radiation power of the diffraction-related path of the transmitting antenna, and P3t is the radiation power of the receiving antenna of the diffraction path. P4r is the radiation power of the diffraction-related path of the transmitting antenna, and P4t is the radiation power of the receiving antenna of the diffraction path.
	
	Upon careful reconsideration, the Examiner respectfully submits that “ray tracing” is a term of art, whose meaning is well-known in the art. Therefore, the rejection regarding performing “a ray tracing” under 35 USC 112(a) has been withdrawn.

9.	Applicant argued: 
	d.  Fourth, the claim indicates that the multi-feature fusion sensing model…
	In response, regarding time-frequency joint statistical characteristics: the time-frequency joint statistical characteristics can be used to characterize the energy intensity characteristics of multi-source electromagnetic signals at time/frequency points. When the evaluation time and frequency range of multi-source electromagnetic signals are determined, their time domain, frequency domain and energy occupancy can be accurately estimated. 
	Propagation characteristics: multipath, path loss, small-scale fading, dielectric characteristics, geometric characteristics. 
	For antenna type: SMT patch antenna. 
	In actual spatial geometric feature scenarios, complex medium interference scenarios, etc., all paths of the receiving antenna are set to be within the body angle range. Based on the electromagnetic wave radiation pattern and the antenna polarization direction, the power delay distribution of each path is calculated.

	The Examiner respectfully submits that Applicant’s arguments fail to point out where in the disclosure provides sufficient supports for how to perform a time-frequency testing, particularly about how to consider time-frequency joint statistical characteristics of an RFID electromagnetic signal; what the time-frequency joint statistical characteristics actually are; how to sufficiently consider multiple parameters including propagation characteristics, an antenna type, and an actual scene and how to analyze a radiation efficiency, an antenna gain, and a characteristic mode of a tag antenna (in view of specification [0011]). 

10.	Applicant argued: 
	e.  Fifth, the claim indicates that the multi-feature fusion sensing model…
	In response, the channel model is the signal transfer function summed up when electromagnetic waves travel through various paths: … 
	Wherein ddd, ddr, dda, ds are the propagation distances of direct, reflection, diffraction, and scattering paths, respectively, [Symbol font/0x6C] is the wavelength, k is the number of paths, Cr is the reflection coefficient of the medium surface, G3(f, dda), G4(f, ds) represent the transfer functions of the diffraction and scattering paths, respectively.

	The Examiner respectfully submits that the arguments fail to point out where in the disclosure provides sufficient supports for what the channel model (or the mathematical model) is or how to stablish it (in view of specification [0011]). As a result, the disclosure does not sufficiently show how to perform a channel model establishment as claimed.

11.	Applicant argued: 
	f. sixth, the claim indicates that the multi-feature fusion sensing model…
	In response, the key parameters of the channel statistical model: direction, frequency, bandwidth, root mean square delay and power in the spatial domain. These key parameters are determined by actual measurement, and the error functional of the data is calculated by the extracted parameters and the perceptual performance indicators. The newly added sensing information is used for model element iteration to form a closed-loop sensing model optimization; 
	Time Domartin Features: RFID multipath electromagnetic wave time information; 
	Energy Domain Features: RFID multipath electromagnetic wave power; 
	Frequency domain features: RFID multipath electromagnetic wave frequency, phase; 
	Spatial Domain Features: spatial geometric features of RFID multipath electromagnetic wave propagation environment.

	The Examiner respectfully submits that the arguments fail to point out where in the disclosure provides sufficient supports for what the key parameters of a system channel statistical model are; what the system channel statistical model is; how the key parameters are determined; how to optimize a sensing model modeling method; how to  deduce a global signal transfer function and an energy loss model of electromagnetic waves in a complex Internet-of-things environment; what the time domain feature, the energy domain feature,  the frequency domain feature, and the spatial domain feature are; and how each of the multi-feature fusion parameters is used (in view of specification [0012]). As a result, the disclosure fails to provide sufficient supports for how to derive and obtain a global signal transfer function as claimed.

12.	Applicant argued: 
Further regarding claim 1, 
	a.  However, it does not show what the forward model calculation data is.
	In response, Calculation data of forward model are RFID multipath electromagnetic wave time information, power, frequency, and phase.

	The Examiner respectfully submits that the arguments fail to point out where in the disclosure provides sufficient supports for how to achieve “an Internet-of-things environmental parameter inversion, which applies newly-added RFID sensing information to an environment spatio-temporal changeable adaptive element iteration method to form the Internet-of-things environmental parameter inversion by the processor” (either in view of specification [0013] or [0010]).

13.	Applicant argued: 
	b. it recites "an adaptive element iteration, which derives an error functional… First, "an error functional between a sensing measured 
data and a forward simulation data " is not sufficiently disclosed.
	In response, x is the IoT environment parameter to be inverted: density, radiation, attenuation, geometric parameters, 
	X_k is the kth group of IoT environment parameters, 
	x^_k is the median value of the k-th group of IoT environment parameters, 
	h(xk) is the linear weight of x_k,
	µk is the residual error before and after the linearization of h(xk). 
	Measurement data: operating frequency, antenna height, spatial geometric parameters, received power, mean square delay spread, multipath arrival delay distribution and other parameters 
	Global transfer function: …

	The Examiner respectfully submits that the arguments fail to point out where in the disclosure provides sufficient supports for what “an error functional between a sensing measured data and a forward simulation data” represent (either in view of specification [0010], [0013] or [0015]).

14.	Applicant argued: 
	c.  Second, the specification fails to show what the relevant macro statistical performance function and cost function are…
	In response, Macro statistical performance function is RFID    multipath electromagnetic wave time information, power, frequency, phase input and output test functions. 
	Moreover, Cost function is RFID multipath electromagnetic wave time information, power, frequency, phase input and output simulation functions.

	The Examiner respectfully submits that the arguments fail to point out where in the disclosure provide sufficient supports for what the relevant macro statistical performance function and cost function represent.
	
15.	Applicant argued: 
	d.    Third, the specification fails to show how to determine whether the established model has a standard solution, or what is considered a standard solution. It also fails to show what the standard model is.
	In response, the standard model is a simulation model of sensing parameters such as operating frequency, received power, radiated power, ray path, delay spread, and path loss obtained by simulation through spatial geometric features, media, interference, and small-scale fading data.

	The Examiner respectfully submits that the arguments fail to point out where in the disclosure provide sufficient supports for how to determine whether the established model has a standard solution (or what is considered a standard solution), and what the standard model is.

16.	Regarding issues under 112(b),  Applicant argued: 
	a.  Regarding claim 1, it recites "wherein it is determined whether the 
established model has a standard solution" in lines 24-25. It is unclear what 
"a standard solution" is, when viewed in light of the specification. 
	In response, Standard solution is using the generalized nonlinear method to iteratively solve the minimization problem of the error functional, and reverse the state parameters of the target to obtain the IoT environment parameter components, and verifying the qualitative and quantitative evaluation results of RFID perception performance in complex IoT scenarios. 

	The Examiner respectfully submits that the arguments fail to point out where in the specification provide definition or examples of what the standard solution means. As a result, the disclosure fails to provide sufficient supports for how to determine “whether the established model has a standard solution” as claimed.

17.	Applicant argued: 
	b.   Regarding claim 2, it recites "the consensus factors ... comprises... the medium, studying an effect of a multi-media environment on a sensing performance of an RFID tag." It is unclear whether "the medium" comprises "an effect of a multi-media environment on a sensing 
performance of an RFID tag" or "the medium" is a result of studying an 
effect of a multi-media environment on a sensing performance of an RFID 
tag. For examination purpose, it is interpreted as "the medium" comprising 
an effect of a multi-media environment on a sensing performance of an 
RFID tag. 
	In response, Including the effect of media on RFID sensing performance.

	The Examiner respectfully submits that the claim has not been amended, despite the arguments. For examination purpose, the relevant limitation is interpreted as --the medium, including an effect of a multi-media environment on a sensing performance of an RFID tag--.

18.	Applicant argued: 
	c.  Further regarding claim 2, it recites "the electromagnetic interference, 
comprising a frequency offset and a mutual coupling effect caused by an 
external electromagnetic wave interference and dense tags, and extracting…
	In response… Applicant has amended Claim    "extracting multi-source electromagnetic interference parameter features" to "comprising multi-source electromagnetic interference parameter features". Furthermore, Media affects RFID tags.

	The Examiner respectfully submits that the issue has been resolved by the amendment.

19.	Applicant argued: 
	d.  Regarding claim 4, the parameters N, t, f d, and j are not defined, making 
the claim indefinite. 
	In response… Accordingly, Applicant add "N represents number of multipaths, t represents time, f represents frequency, d distance, j represents jth multipath path" into claim 4.
	
	The Examiner respectfully submits that the issue has been resolved by the amendment.

20.	Applicant argued: 
	e.  Regarding claim 5, it recites "sufficiently considering" in line 5. It is unclear to what extend is to be "sufficiently. "For examination purpose, it is assumed to be --
	In response, the Applicant has amended Claim 5…
	
	The Examiner respectfully submits that the issue has been resolved by the amendment.

21.	Applicant argued: 
	f.  Regarding claim 6, it recites "the global signal transfer function in the method specifically comprises…
	In response, the Applicant has amended Claim 6…
	
	The Examiner respectfully submits that the issue has been resolved by the amendment.

22.	Applicant argued: 
	g.  Regarding claim 7, it recites "the Internet-of-things environmental 
parameter inversion comprises a density parameter, a geometry parameter, 
an attenuation parameter, and a radiation parameter"…
	In response, the Applicant has amended Claim 7…

	The Examiner respectfully submits that the amendment creates a duplicate limitation (see objections above).

23.	Applicant argued: 
	h.  Regarding claim 8, it is unclear what the E express ... means …
	In response, E: mean square error, x_k is the kth group of IoT environment parameters …

	The Examiner respectfully submits that, despite the arguments, the mathematical expression and its associated variables/symbols/parameters that are recited the first time need to be defined in claim 9 (previously mistaken as claim 8).

24.	Applicant argued: 
	i.  Regarding claim 9,             
                
                    
                        η
                    
                    
                        k
                    
                
            
         needs to be defined. 
	In response,             
                
                    
                        η
                    
                    
                        k
                    
                
            
         is the k-th iteration error of the objective function.
	
	The Examiner respectfully submits that, despite the arguments,             
                
                    
                        η
                    
                    
                        k
                    
                
            
         needs to be defined in claim 10 (previously mistaken as claim 9).

25.	Regarding the issue under 35 USC 101, Applicant argued:
	Applicant has amended the method executed by "processor". Therefore, Applicant has amended claim  1 to include the additional element of "processor", which acquires consensus factors, models multi-feature fusion sensing model, form the Internet-of-things environmental parameter inversion, and derives an error functional. 
	Applicant respectfully submits that the limitations mentioned above do not merely link the judicial exceptions to a technical field, but instead adds a meaningful limitation in that it achieves multipath electromagnetic wave sensing paths are optimized to provide a basis for deployment of RFID in complex Internet-of-things scenes and efficiently obtain key information such as states and locations to achieve sufficient fusion of "human-machine-things" that integrates the judicial exception into overall derives functions and accordingly practically applies the exception. 
	Accordingly, these limitations integrate the abstract idea into a practical application such that the amended claim 1 is not directed to the judicial exception (Step 2A Prong 2: Yes). Therefore, Applicant respectfully submits that the amended claim1 and the corresponding dependent claims 2-10 overcomes the 101 claim rejection reconsideration and withdrawal of the 101 claim rejections are respectfully requested. 

	The Examiner respectfully submits that, first, there is no sufficient disclosure that all the respective steps recited in claim 1 are performed by the processor. There is no processor or its equivalents discussed in the specification. In fact, many underlying methods involve analyzing or considering, which is not likely performed by a processor. Second, merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), is not a practical application (Prong 2: No). Even if the respective steps can be performed by the processor, the recitation of “by the processor” in the claim is merely invoking a generic processor to perform conventional computer functionalities, such as data transmission, storage, or processing. Optimizing multipath electromagnetic wave sensing paths and obtaining key information (as argued) is similar to calculating an alarm limit in Parker v. Flook (437 U.S. 584), which, without more, is ineligible. Therefore, the claim, viewed as a whole, is not eligible under 35 USC 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857